Fullebton, C. J.
(dissenting) — I dissent. The rules governing the right of appeal are fixed by statute. The statute in plain terms provides that an appeal from an order refusing to vacate a judgment may be taken at any time within ninety days after the entry of the order, and I see no more reason for refusing to follow the mandate of the statute in this ease than in any other. Courts should not be over zealous in searching for reasons for the dismissal of appeals. The purpose of an appeal is to have a review of a oause upon its merits, and the construction of the statutes should be with a view to accomplish that end, rather than to dispose of them without such review.